269 F.2d 344
Chester Thomas VANDABLE, Appellant,v.UNITED STATES of America, Appellee.
No. 16427.
United States Court of Appeals Ninth Circuit.
Aug. 14, 1959.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Silver, Silver & Ettinger, Tucson, Ariz., for appellant.
Jack D. H. Hays, U.S. Atty., Michael A. Lacagnina, Asst. U.S. Atty., Tucson, Ariz., for appellee.
Before MATHEWS, STEPHENS and BAZELON, Circuit Judges.
PER CURIAM.


1
On April 8, 1958, in the United States District Court for the District of Arizona, appellant, Chester Thomas Vandable, was indicted for violating 18 U.S.C.A. 1708 by stealing and taking seven letters from and out of a letter box and mail receptacle on the Payson star route in the District of Arizona.  Appellant was arraigned, pleaded not guilty, had a jury trial and was found guilty as charged.  Thereupon a judgment was entered sentencing appellant to be imprisoned for four years.  This appeal is from that judgment.


2
Appellant's brief contains no specification of errors.  See our Rule 18, subd. 2(d), 28 U.S.C.A.  We find no error.


3
Judgment affirmed.


4
Judge BAZELON, did not participate in the decision of this case.